Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of March 28,
2011, between Altair Nanotechnologies Inc., a Canadian corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1            Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Adverse Amendment”  shall mean an amendment to the SSA that is material and
adversely affects the benefits or burdens to the Company of the SSA, provided
that an extension of the End Date (as defined in the SSA) until no later than
July 17, 2011 shall not be deemed to be an Adverse Amendment.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Canadian Counsel” means Cassels Brock & Blackwell LLP.
 
“Canon” means Canon Investment Holdings Limited.
 
“Canon Transaction” means common share issuance contemplated by the SSA.
 
 
1

--------------------------------------------------------------------------------

 
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the second
Trading Day following the date hereof.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Shares” means the common shares of the Company, no par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Share Equivalents” means any securities of the Company or any other
Person, including the Subsidiaries, which would entitle the holder thereof to
acquire at any time Common Shares, including, without limitation, any debt,
preferred shares, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Shares.
 
“Company Counsel” means Parr Brown Gee & Loveless, PC, with offices located at
185 South State Street, Suite 800, Salt Lake City, Utah  84111.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) Common Shares or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into Common
Shares issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to change the
terms thereof or increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to an unaffiliated Person (or to the equityholders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities for the purpose of raising capital or to an entity whose primary
business is investing in securities, provided that any Common Shares issued or
issuable in connection with the transactions contemplated by this clause (c)
that is attributable to raising capital for the company, or its Subsidiaries
(other than nominal amounts of capital), directly or indirectly, including,
without limitation, securities issued in one or more related transactions or
that result in similar economic consequences, shall not be deemed to be Exempt
Issuances, (d) securities issued pursuant to the SSA, and (e) securities issued
pursuant to the Investor Rights Agreements as set forth on Schedule 1.1;
provided, that securities issued pursuant to clause (e) above shall not
constitute an Exempt Issuance for purposes of the Warrants.
 
 
2

--------------------------------------------------------------------------------

 
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Investor Rights Agreements” means (i) the Investor Rights Agreement dated
September 20, 2010 between the Company and Canon, and (ii) Section 8 of the
Stock Purchase and Settlement Agreement dated September 30, 2008 between the
Company and Al Yousuf, LLC, each to the extent effective.
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Lock-Up Agreement” means the Lock-Up Agreement, dated as of the date hereof, by
and among the Company and the directors, executive officers, and 10%
stockholders of the Company, other than as provided in the Schedule 1.1 of the
Disclosure Schedules, in the form of Exhibit C attached hereto.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.11(a).
 
“Per Share Purchase Price” equals $1.784, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Shares that occur after the date of this Agreement
and prior to the Closing.
 
 
3

--------------------------------------------------------------------------------

 
 
“Per Share Transaction Value” means (a) with respect to a Fundamental
Transaction described in subsections (i) or (ii) of Section 2.4(f), the
aggregate consideration received by the Company and its shareholders in such
Fundamental Transaction divided by the number of Common Shares outstanding
immediately prior to the closing of such Fundamental Transaction, (b) with
respect to a Fundamental Transaction described in subsections (iii) or (v) of
Section 2.4(f), the highest price per Common Share paid by the purchaser(s) in
such Fundamental Transaction, and (c) with respect to a Fundamental Transaction
described in subsection (iv) of Section 2.4(f), the VWAP on the record date for
such Fundamental Transaction.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.11(b).
 
“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.11(e).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Prospectus” means the final prospectus filed for the Registration Statement.
 
“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at or before the Closing.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.
 
“Registration Statement” means the effective registration statement with
Commission file No. 333-162009 which registers the sale of the Shares, the
Warrants and the Warrant Shares to the Purchasers.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
 
4

--------------------------------------------------------------------------------

 
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 “Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the shareholders of the Company with respect to the transactions contemplated by
this Agreement, including the issuance of all of the Shares and Warrant Shares
in excess of 19.99% of the issued and outstanding Common Shares on the Closing
Date.  Shareholder Approval also includes any waiver or exemption that would
permit the exercise price of the Series A Warrants to adjust pursuant to Section
2(b) of the Series A Warrants without limitation.
 
“Shares” means the Common Shares issued or issuable to each Purchaser pursuant
to this Agreement at the Closing.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Shares). 
 
“SSA” means the Share Subscription Agreement dated September 20, 2010, as
amended by the First Amendment to Share Subscription Agreement dated February
16, 2011, between the Company and Canon.
 
 “Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.11(a).
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.11(b).
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Shares are listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).
 
 
5

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Transfer Agent” means Equity Financial Trust Company, the current transfer
agent of the Company, with a mailing address of 200 University Avenue, Suite
400, Toronto, Ontario Canada M5H 4H1 and a facsimile number of (416) 361-0152,
and any successor transfer agent of the Company.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Shares are then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Shares for
such date (or the nearest preceding date) on the Trading Market on which the
Common Shares are then listed or quoted as reported by Bloomberg L.P. (based on
a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Shares for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Shares are not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Shares are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per Common Share so reported, or
(d) in all other cases, the fair market value of a Common Share as determined by
an independent appraiser selected in good faith by the holders of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
 
“Warrants” means the Series A Common Share Warrants delivered to the Purchasers
at the Closing in accordance with Section 2.2(a) hereof, in the form of Exhibit
A attached hereto.
 
“Warrant Shares” means the Common Shares issuable upon exercise of the Warrants.
 
“WS” means Weinstein Smith LLP with offices located at 420 Lexington Avenue,
Suite 2620, New York, New York 10170-0002.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly,  agree to purchase, up to an
aggregate of $6,422,400 of Shares and Warrants.  Each Purchaser shall deliver to
the Company, via wire transfer or a certified check, immediately available funds
equal to such Purchaser’s Subscription Amount as set forth on the signature page
hereto executed by such Purchaser and the Company shall deliver to each
Purchaser its respective Shares and Warrants as determined pursuant to Section
2.2(a), and the Company and each Purchaser shall deliver the other items set
forth in Section 2.2 deliverable at the Closing.  Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of WS or such other location as the parties shall mutually
agree.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2           Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
(i)           this Agreement duly executed by the Company;
 
(ii)           a legal opinion of Company Counsel and Canadian Counsel, which
taken together are in form and substance customary to such transaction and
reasonably approved by WS;
 
(iii)           a copy of the irrevocable instructions to the Company’s transfer
agent instructing the transfer agent to deliver on an expedited basis via The
Depository Trust Company Deposit/Withdrawal at Custodian system (“DWAC”) Shares
equal to such Purchaser’s Subscription Amount divided by the Per Share Purchase
Price, registered in the name of such Purchaser;
 
(iv)           a Warrant registered in the name of such Purchaser to purchase up
to a number of Common Shares equal to 50% of the Common Shares issuable to the
Purchaser on the Closing Date with an exercise price equal to $2.56;
 
(v)           the Lock-Up Agreements; and
 
(vi)          the Prospectus and Prospectus Supplement (which may be delivered
in accordance with Rule 172 under the Securities Act).
 
(b)           On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i)           this Agreement duly executed by such Purchaser; and
 
(ii)          such Purchaser’s Subscription Amount by wire transfer to the
account specified in writing by the Company.
 
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);
 
(ii)           all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)           the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Company contained herein
(unless (A) any representations and warranties are qualified by materiality or
Material Adverse Effect, in which case such representations and warrants must be
accurate in all respects and (B) as of a specific date therein);
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(v)           from the date hereof to the Closing Date, trading in the Common
Shares shall not have been suspended by the Commission or the Company’s
principal Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
2.4           Adjustment Shares.
 
(a)           Announcement Regarding Canon.  On or before the earlier to occur
of (i) one (1) Trading Day following the termination of the SSA or the execution
of any Adverse Amendment to the SSA, and (ii) July 17, 2011, the Company shall
file a Current Report on Form 8-K with the Commission disclosing the status of
the Canon Transaction, including details and timelines of such transaction, and
concurrently provide each Purchaser with written notice of such event (the
“Adjustment Notice”).  The filing date of such Current Report on Form 8-K (as it
is reflected on the Commission’s EDGAR website) shall be the “Announcement
Date”).
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Obligation to Issue Adjustment Shares. If (a) the Canon
Transaction does not close by July 17, 2011 or (b) there is an Adverse Amendment
to or termination of the Share Subscription Agreement ((a) or (b), an
“Adjustment Event”), the Company shall, without any additional consideration,
issue to each Purchaser a number of Common Shares equal to (A) the Purchaser’s
Subscription Amount paid at the Closing divided by 85% of the average of the
VWAP for the 10 Trading Day period beginning on the Trading Day immediately
following the Announcement Date (“Adjustment Market Price”), less (B) the number
of Shares issued to the Purchaser at the Closing in respect of such Subscription
Amount (as subject to adjustment hereunder, the “Adjustment Shares”), provided
that the maximum number of Adjustment Shares issuable to each Purchaser shall be
the Purchaser’s Pro Rata Portion of 1,800,000 Common Shares (the “Aggregate
Adjustment Cap”).  For purposes of Section 2.4, a “Purchaser’s Pro Rata Portion”
shall be a percentage of equal to the quotient obtained by dividing (x) the
Purchaser’s Subscription Amount by (y) the aggregate original Subscription
Amounts of all Purchaser’s pursuant to this Agreement.
 
(c)           Termination of Adjustment Obligation.  The Company shall have no
obligation to issue any Adjustment Shares, and all obligations under this
Section 2.4 shall terminate, if the Canon Transaction is consummated, without
any Adverse Amendment to the Company, on or before July 17, 2011 (the
“Adjustment Termination Date”).
 
(d)           Issuance of Adjustment Shares.  As of the close of trading on the
Trading Market on the Trading Day immediately following the Announcement Date
(the “Estimate Date”), the Company shall calculate  the “Estimated Adjustment
Shares”, which shall be the number of Common Shares equal to (A) the Purchaser’s
Subscription Amount paid at the Closing divided by 85% of the average of the
VWAP for the 10 Trading Day period ending on the Estimate Date, less (B) the
number of Shares issued to the Purchaser at the Closing in respect of such
Subscription Amount, subject to the Purchaser’s Pro Rata Portion of the
Aggregate Adjustment Cap.  On the Trading Day following the Estimate Date, the
Company shall provide written notice to each Purchaser of its determination of
the Estimated Adjustment Shares and, on or before the second Trading Day
following the Estimate Date, the Company shall deliver to each Purchaser a
number of Common Shares equal to the Estimated Adjustment Shares (such date, the
"Estimated Shares Delivery Date"). Within one (1) Trading Day of the date on
which the number of Adjustment Shares is determinable under Section 2.4(b), the
Company shall deliver written notice to each Purchaser of the number of
Adjustment Shares issuable to the Purchaser under Section 2(b) and the number of
Common Shares deliverable by the Company or the Purchaser, as applicable, in
order to reconcile the number of Adjustment Shares delivered based the
calculation under this paragraph to the number of Estimated Adjustment Shares
required to be delivered based upon Section 2.4(b).  The Company or the
Purchaser, as applicable shall deliver to the other the number of Common Shares
necessary to effect the reconciliation within two (2) Trading Days of the
Purchaser’s receipt of the notice described in the preceding sentence; provided,
that if a Purchaser disagrees with the Company's calculation, the dispute
resolution procedures set forth in clause (g) below shall apply; provided,
further, that in the case of a dispute as to the determination of the number of
Common Shares deliverable hereunder, the Company shall promptly issue to the
Purchasers the number of Common Shares that are not disputed and resolve such
dispute in accordance with clause (g) below.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           Mechanics of Issuance.
 
i.      Delivery of Certificates Upon Adjustment.  Certificates for the
Estimated Adjustment Shares and the Adjustment Shares shall be transmitted by
the Transfer Agent to a Purchaser by crediting the account of the Purchaser’s
prime broker with The Depository Trust Company through its Deposit/Withdrawal at
Custodian system (“DWAC”) if the Company is then a participant in such system
and there is an effective registration statement permitting the issuance of the
Estimated Adjustment Shares and Adjustment Shares to or resale of the Estimated
Adjustment Shares by Purchaser and otherwise by physical delivery to the address
specified by the Purchaser in a written notice delivered prior to the delivery
date prescribed in Section 2(d) for the delivery of such Estimated Adjustment
Shares or Adjustment Shares, as applicable (such date, the “Adjustment Shares
Delivery Date”).   Notwithstanding the foregoing, in no event will any Estimated
Adjustment Shares or Adjustment Shares be issued with any legend or any
restrictions or limitations on resale by the Purchasers.
 
ii.      Delivery Delay with Respect to Adjustment Shares.  If the Company fails
for any reason to deliver to a Purchaser certificates evidencing the Estimated
Adjustment Shares or the Adjustment Shares prior to the applicable Adjustment
Shares Delivery Date, the Company shall pay to the Purchaser, in cash, as
liquidated damages and not as a penalty, for each $1,000 of Estimated Adjustment
Shares or Adjustment Shares not timely delivered (based on the VWAP of the
Common Shares on the date of the Adjustment Shares Delivery Date), $10 per
Trading Day (increasing to $20 per Trading Day on the fifth Trading Day after
such liquidated damages begin to accrue) for each Trading Day after such
Adjustment Shares Delivery Date until certificates are delivered.
 
iii.      Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Demand.  In addition to any other rights available to a Purchaser, if the
Company fails to cause the Transfer Agent to transmit to the Purchaser a
certificate or the certificates representing the Estimated Adjustment Shares or
Adjustment Shares on or before the Estimated Shares Delivery Date or the
Adjustment Shares Delivery Date, as applicable, and if after such date the
Purchaser is required by its broker to purchase (in an open market transaction
or otherwise) or the Purchaser’s brokerage firm otherwise purchases, Common
Shares to deliver in satisfaction of a sale by the Purchaser of the Estimated
Adjustment Shares or Adjustment Shares which the Purchaser anticipated receiving
(a “Buy-In”), then the Company shall within three (3) Trading Days after the
Purchaser's request and in the Purchaser's discretion, either (i) pay cash to
the Purchaser in an amount equal to the Purchaser's total purchase price
(including brokerage commissions, if any) for the Common Shares so purchased
(the "Buy-In Price"), at which point the Company's obligation to deliver such
certificate (and to issue such Estimated Adjustment Shares  or Adjustment Shares
or credit such Purchaser's balance account with DTC) shall terminate, or (ii)
promptly honor its obligation to deliver to the Purchaser a certificate or
certificates representing such Estimated Adjustment Shares or Adjustment Shares
or credit such Purchaser's balance account with DTC and pay cash to the
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of Common Shares, times (B) the VWAP on the third
Trading Date prior to the Estimated Shares Delivery Date or Adjustment Shares
Delivery Date, as applicable.
 
 
10

--------------------------------------------------------------------------------

 
 
iv.      Legal Inability to Deliver Adjustment Shares; Liquidated Damages.  If
(i) the Registration Statement is not effective, (ii) the SEC has issued a stop
order, (iii) the Company is otherwise not legally permitted to issue Estimated
Adjustment Shares or Adjustment Shares on any Estimated Shares Delivery Date or
Adjustment Shares Delivery Date to any Purchaser (or any other date the Company
is obligated to deliver such shares to a Purchaser hereunder) or (iv) the
Company cannot or does not issue such Estimated Adjustment Shares or Adjustment
Shares without restrictive legend or without any restrictions or limitations on
resale by any applicable Purchaser, the Company, in lieu of such Estimated
Adjustment Shares or Adjustment Shares shall pay to the Purchaser, in cash, as
liquidated damages and not as a penalty, within two Trading Days of the
respective Estimated Shares Delivery Date or Adjustment Shares Delivery Date, an
amount equal to 125% of the product of (A) the VWAP of the Common Shares on the
Adjustment Shares Delivery Date, multiplied by (B) the number of Adjustment
Shares the Purchaser is entitled to receive as of such Adjustment Shares
Delivery Date.
 
v.      Charges, Taxes and Expenses.  Issuance of certificates for Estimated
Adjustment Shares and Adjustment Shares shall be made without charge to the
Purchasers for any issue or transfer tax or other incidental expense in respect
of the issuance of such certificate, all of which taxes and expenses shall be
paid by the Company, and such certificates shall be issued in the name of the
respective Purchaser or in such name or names as may be directed by the
respective Purchaser.
 
vi.      Closing of Books.  The Company will not close its shareholder books or
records in any manner which prevents the timely exercise of this Purchaser’s
rights with respect to the Adjustment Shares.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)           Certain Adjustments and Prohibitions.
 
(i)           Stock Dividends and Splits.  Prior to the later to occur of (i)
the Adjustment Termination Date and (ii) if an Adjustment Event occurs, the date
when all obligations to deliver Common Shares pursuant to this Section 2.4 have
been satisfied in full (the "Adjustment Satisfaction Date"), the Company shall
not (A) pay a stock dividend or otherwise makes a distribution or distributions
on shares of its Common Shares or any other equity or equity equivalent
securities payable in Common Shares (which, for avoidance of doubt, shall not
include any Adjustment Shares), (B) subdivide outstanding Common Shares into a
larger number of shares, (iii) combine (including by way of reverse stock split)
outstanding Common Shares into a smaller number of shares, or (iv) issue by
reclassification of Common Shares any shares of capital stock of the Company.
 
(ii)           Subsequent Rights Offerings.  Prior to the later to occur of the
Adjustment Termination Date and the Adjustment Satisfaction Date, the Company
shall not grant, issue or sell any Common Share Equivalents or rights to
purchase shares, warrants, securities or other property pro rata to the record
holders of any class of Common Shares.
 
(iii)           Pro Rata Distributions.  If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Shares, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the Closing Date and
prior to the later to occur of the Adjustment Termination Date and the
Adjustment Satisfaction Date then, in each such case, each Purchaser shall be
entitled to receive, with respect to each unissused Estimated Adjustment Share
and Adjustment Share, such dividend or other distribution of assets (or rights
to acquire its assets) that the Purchaser would have received with respect to
such Estimated Adjustment Share or Adjustment Share had it been issued on the
date of such dividend or other distribution.
 
(iv)           Fundamental Transaction. If, at any time after the Closing Date
and prior to the later to occur of the Adjustment Termination Date and the
Adjustment Satisfaction Date, (i) the Company, directly or indirectly, in one or
more related transactions effects any merger or consolidation of the Company
with or into another Person, (ii) the Company, directly or indirectly, effects
any sale, lease, license, assignment, transfer, conveyance or other disposition
of all or substantially all of its assets in one or a series of related
transactions, (iii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Shares are permitted to sell, tender or exchange
their shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Shares, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Share or any
compulsory share exchange pursuant to which the Common Shares are effectively
converted into or exchanged for other securities, cash or property (excluding
any reverse stock split or any redomestication transaction), (v) the Company,
directly or indirectly, in one or more related transactions consummates a stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of Persons whereby such other Person
or group acquires more than 50% of the outstanding Common Shares (not including
any Common Shares held by the other Person or other Persons making or party to,
or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination), (each a
“Fundamental Transaction”), then for each Estimated Adjustment Share or
Adjustment Share issuable under Section 2.4 not issued prior to the date of such
Fundamental Transaction, the respective Purchaser shall be entitled to receive
the number of shares of capital stock of the successor or acquiring corporation
or of the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by holder of a Common Share immediately prior to such
Fundamental Transaction.  If holders of Common Shares are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Purchaser shall be given the same choice as to the Alternate
Consideration it receives upon the issuance of an Estimated Adjustment Share or
Adjustment Share following such Fundamental Transaction.  For purposes of
clarity, the closing of the Canon Transaction shall not be deemed to be a
Fundamental Transaction.  The Company shall cause any successor entity in a
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) to assume in writing all of the obligations of the Company under this
Section 2.4 in accordance with the provisions of this Section 2.4(f)(iv)
pursuant to written agreements in form and substance reasonably satisfactory to
the Purchasers holding at least 67% in interest of the Shares based on the
initial Subscription Amounts hereunder prior to such Fundamental
Transaction.  If a Fundamental Transaction is publicly announced or occurs prior
to occurrence of an Adjustment Event and the issuance of the Adjustment Shares,
each Purchaser will have the option to receive cash, payable on the closing date
of such Fundamental Transaction (or if the notice contemplated below is not
delivered within 15 days prior to the closing date of such Fundamental
Transaction, promptly following the election of the option to receive cash), in
lieu of the right to receive Adjustment Shares under Section 2.4, in an amount
equal to the product of (A) 125% times (B) the Per Share Transaction Value times
(C) the number of Adjustment Shares that would otherwise be issuable under
Section 2.4.   The Company shall provide each Purchaser with written notice,
including a summary of material terms, of any Fundamental Transaction described
in the preceding sentence no less than 15 days prior to the consummation such
Fundamental Transaction, provided that if the Company does not have knowledge of
such Fundamental Transaction or material terms thereof at least 15 days prior to
the consummation, the Company shall provide written notice, including a summary
of material terms, within two (2) Trading Days of having such knowledge.  Each
Purchaser shall have a period of 15 days from the receipt of the notice
described in the preceding sentence which to elect whether to receive Adjustment
Shares or cash.
 
 
12

--------------------------------------------------------------------------------

 
 
(v)           Calculations. All calculations under this Section 2.4 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 2.4, the number of Common Shares deemed to be
issued and outstanding as of a given date shall be the sum of the number of
Common Shares (excluding treasury shares, if any) issued and outstanding.
 
(vi)           Notice to Purchasers.
 
i.      Adjustment to Number of Adjustment Shares. Whenever there is an
adjustment pursuant to any provision of Section 2.4(f), the Company shall
promptly mail to each Purchaser a notice setting forth the adjustment to the
number of Adjustment Shares and setting forth a brief statement of the facts
requiring such adjustment.
 
 
13

--------------------------------------------------------------------------------

 
 
ii.      Notice of Certain Events. If (A) the Company shall declare a dividend
(or any other distribution in whatever form) on the Common Shares, (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Shares, (C) the Company shall authorize the granting to all holders
of the Common Share rights or warrants to subscribe for or purchase any shares
of capital stock of any class or of any rights, (D) the approval of any
shareholders of the Company shall be required in connection with any
reclassification of the Common Shares, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common
Shares are converted into other securities, cash or property, or (E) the Company
shall authorize the voluntary or involuntary dissolution, liquidation or winding
up of the affairs of the Company, in each case prior to the later of the
Adjustment Termination Date and the Adjustment Satisfaction Date, then, in each
case, the Company shall cause to be mailed to each Purchaser at its last
address, at least 20 calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of the Common Shares of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Shares of record shall be entitled to
exchange their shares of the Common Shares for securities, cash or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer or share exchange; provided that the failure to mail such notice or any
defect therein or in the mailing thereof shall not affect the validity of the
corporate action required to be specified in such notice.  To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K.  Each Purchaser shall remain entitled to receive the Estimated
Adjustment Shares and Adjustment Shares, as applicable, during the period
commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.
 
(g)           Dispute Resolution.  In the case of a dispute as to the
determination of the number of Common Shares deliverable hereunder, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within five (5) Business Days of event giving rise to such dispute, as
the case may be, to the Purchasers.  If a Purchaser and the Company are unable
to agree upon such determination or calculation of the number of Common Shares
issuable within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Purchasers, then the Company
shall, within two (2) Business Days submit via facsimile (a) the disputed
determination of the number of Common Shares to a mutually agreeable independent
accountant.  The Company shall cause at its expense the accountant to perform
the determinations or calculations and notify the Company and the applicable
Purchaser(s) of the results no later than ten (10) Business Days from the time
it receives the disputed determinations or calculations.  Such accountant's
determination or calculation shall be binding upon all parties absent
demonstrable error.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser as of the date hereof and as of the Closing Date:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  If the Company has no subsidiaries, all other
references to the Subsidiaries or any of them in the Transaction Documents shall
be disregarded.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s shareholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state and Canadian and provincial securities laws and regulations), or by which
any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local,
Canadian, provincial or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.4 of this Agreement, (ii) the filing with the Commission of the Prospectus
Supplement, (iii) application(s) to each applicable Trading Market for the
listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, (iv) such filings as are required to be made under
applicable state and Canadian corporation and securities laws after the date
hereof and (v) Shareholder Approval (collectively, the “Required Approvals”).
 
 
16

--------------------------------------------------------------------------------

 
 
(f)           Issuance of the Securities; Registration.  The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company.  The
Adjustment Shares, when issued in accordance with the terms of Section 2.4, will
be validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.  The Warrant Shares, when issued in accordance with the
terms of the Warrants, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company.  The Company has reserved
from its duly authorized capital stock the maximum number of Common Shares
issuable pursuant to this Agreement and the Warrants. The Company has prepared
and filed the Registration Statement in conformity with the requirements of the
Securities Act, which became effective on October 26, 2009 (the “Effective
Date”), including the Prospectus, and such amendments and supplements thereto as
may have been required to the date of this Agreement.  The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus has been issued by the Commission and no
proceedings for that purpose have been instituted or, to the knowledge of the
Company, are threatened by the Commission.  The Company, if required by the
rules and regulations of the Commission, proposes to file the Prospectus, with
the Commission pursuant to Rule 424(b).  At the time the Registration Statement
and any amendments thereto became effective, at the date of this Agreement and
at the Closing Date, the Registration Statement and any amendments thereto
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Prospectus
and any amendments or supplements thereto, at time the Prospectus or any
amendment or supplement thereto was issued and at the Closing Date, conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g).  The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of Common Shares to employees pursuant to the Company’s employee
stock purchase plans and pursuant to the conversion and/or exercise of Common
Share Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as a result
of the purchase and sale of the Securities, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Common Shares, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional Common Shares or Common Share Equivalents.  The issuance and
sale of the Securities will not obligate the Company to issue Common Shares or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal, state, Canadian and provincial securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any shareholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no shareholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s shareholders.
 
 
17

--------------------------------------------------------------------------------

 
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis (other than Forms 8-K as may be filed after
applicable due dates without losing eligibility to use Form S-3) or has received
a valid extension of such time of filing and has filed any such SEC Reports
prior to the expiration of any such extension.  As of their respective dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Company is not an issuer subject to Rule 144(i)
under the Securities Act. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
 
18

--------------------------------------------------------------------------------

 
 
(i)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans.  The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(i), no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.
 
(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor, to the knowledge of the Company, any director
or officer thereof, is or has been the subject of any Action involving a claim
of violation of or liability under federal, state, Canadian or provincial
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.
 
 
19

--------------------------------------------------------------------------------

 
 
(k)           Labor Relations.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  To the knowledge of the Company,
no executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l)           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.
 
 
20

--------------------------------------------------------------------------------

 
 
(o)           Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement.  Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect.  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, shareholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
 
21

--------------------------------------------------------------------------------

 
 
(r)           Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) of the Company and its Subsidiaries
that have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.
 
(s)           Certain Fees.  Except as set forth in the Prospectus Supplement,
no brokerage or finder’s fees or commissions are or will be payable by the
Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(t)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
 
22

--------------------------------------------------------------------------------

 
 
(u)           Registration Rights.  No Person has any right to cause the Company
or any Subsidiary to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary.
 
(v)           Listing and Maintenance Requirements.  The Common Shares are
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Shares under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  Except as described in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Shares are or have
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of such Trading Market. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements.
 
(w)           Application of Takeover Protections.  Provided that the
representations and warranties or the Purchasers are complete and accurate, the
Company and the Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities.
 
(x)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information which is not otherwise disclosed in the Prospectus Supplement.   The
Company understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
 
23

--------------------------------------------------------------------------------

 
 
(y)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.
 
(z)           Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing
Date.  Schedule 3.1(z) sets forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
(aa)           Tax Status.  Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
 
24

--------------------------------------------------------------------------------

 
 
(bb)           Foreign Corrupt Practices.  Neither the Company nor any
Subsidiary, nor any agent or other person acting on behalf of the Company or any
Subsidiary, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of
FCPA.
 
(cc)           Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(cc) of the Disclosure Schedules.  To the knowledge and belief of
the Company, such accounting firm (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2011.
 
(dd)            Acknowledgment Regarding Purchasers’ Purchase of
Securities.  The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities.  The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
 
(ee)           Acknowledgement Regarding Purchaser’s Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Sections 3.2(e) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Shares, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Adjustment Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing shareholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
 
25

--------------------------------------------------------------------------------

 
 
(ff)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(gg)           Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company  or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).
 
(hh)           U.S. Real Property Holding Corporation.  The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.
 
(ii)            Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
 
26

--------------------------------------------------------------------------------

 
 
(jj)           Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.
 
(kk)           Third Party Beneficiary.  To the extent that there are
representations and warranties being made to a placement agent or finder in
connection with this transaction, the Purchasers may rely on and are deemed
third party beneficiaries of such representations and warranties.
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of such Purchaser.  Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           Understandings or Arrangements.  Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.  Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.
 
(f)           Certain Representations for Canadian Securities Law. Such
Purchaser (i) is an “institutional investor” in that it is an entity which is in
the business of purchasing and selling securities for its own account with net
assets in excess of US$15,000,000 and was not formed for the purpose of
purchasing the Securities; (ii)  is not domiciled in Canada, is not purchasing
the Securities for the account or benefit of any resident of any province or
territory of Canada and is not purchasing the Securities with a view to resale
into Canada of the Securities; and (iii) the Securities were not offered to the
investor in Canada, and this Agreement was not received or executed in Canada.
 
(g)           Exemption from Poison Pill.  Such Purchaser will not, as a result
to the issuance of the Securities to such Purchaser hereunder, be the beneficial
owner, calculated in accordance with Section 13(d) under the Exchange Act, of
15% of more of the Common Shares of the Company.
 
 
28

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Warrant Shares.  If all or any portion of a Warrant is exercised
at a time when there is an effective registration statement to cover the
issuance or resale of the Warrant Shares or if the Warrant is exercised via
cashless exercise, the Warrant Shares issued pursuant to any such exercise shall
be issued free of all legends.  If at any time following the date hereof the
Registration Statement (or any subsequent registration statement registering the
sale or resale of the Warrant Shares) is not effective or is not otherwise
available for the sale or resale of the Warrant Shares, the Company shall
immediately notify the holders of the Warrants in writing that such registration
statement is not then effective and thereafter shall promptly notify such
holders when the registration statement is effective again and available for the
sale or resale of the Warrant Shares (it being understood and agreed that the
foregoing shall not limit the ability of the Company to issue, or any Purchaser
to sell, any of the Warrant Shares in compliance with applicable federal and
state securities laws).  The Company shall use best efforts to keep a
registration statement (including the Registration Statement) registering the
issuance or resale of the Warrant Shares effective during the term of the
Warrants.
 
4.2           Furnishing of Information.  Until the earliest of the time that
(i) no Purchaser owns Securities or (ii) the Warrants have expired, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.
 
4.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.
 
4.4           Securities Laws Disclosure; Publicity.  The Company shall (a) by
9:00 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act.  From and after the issuance of such press release
and Form 8-K, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.  The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law or this
Agreement, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause
(b).  Within one (1) Trading Day of any termination or extension of the Canon
Transaction and on July 17, 2011 (unless the consummation, termination or
extension of such transaction has already been publicly disclosed), the Company
shall file a Current Report on Form 8-K with the Commission disclosing the
status of the Canon Transaction, including details and timelines of such
transaction, and disclosing the status of the rights of the Purchasers to
Estimated Adjustment Shares and Adjustment Shares pursuant to Section 2.4
hereof.
 
 
29

--------------------------------------------------------------------------------

 
 
4.5           Shareholder Rights Plan.  Subsection to the accuracy of the
representations of the Purchasers in Section 3, no claim will be made or
enforced by the Company or, with the consent of the Company, any other Person,
that any Purchaser is an “Acquiring Person” under any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under the Transaction Documents.
 
4.6           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. To the extent that the Company, any of its Subsidiaries or any of its
or their respective officers, directors, employees, stockholders or agents
deliver any material, non-public information to a Purchaser without such
Purchaser’s consent, the Company hereby covenants and agrees that such Purchaser
shall not have any duty of confidentiality with respect to, or a duty not to
trade on the basis of, such material, non-public information.
 
4.7           Use of Proceeds.  Except as set forth on Schedule 4.7 attached
hereto, the Company shall use the net proceeds from the sale of the Securities
hereunder for working capital purposes and shall not use such proceeds: (a) for
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) for the redemption of any Common Shares or Common Share
Equivalents, (c) for the settlement of any outstanding litigation or (d) in
violation of FCPA or OFAC regulations.
 
 
30

--------------------------------------------------------------------------------

 
 
4.8           Indemnification of Purchasers.   Subject to the provisions of this
Section 4.8, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such shareholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate
counsel.  The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
 
31

--------------------------------------------------------------------------------

 
 
4.9           Reservation of Common Shares. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of Common Shares for the
purpose of enabling the Company to issue Shares pursuant to this Agreement and
Warrant Shares pursuant to any exercise of the Warrants.
 
4.10           Listing of Common Shares. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Shares on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares and Warrant Shares on
such Trading Market and promptly secure the listing of all of the Shares and
Warrant Shares on such Trading Market. The Company further agrees, if the
Company applies to have the Common Shares traded on any other Trading Market, it
will then include in such application all of the Shares and Warrant Shares, and
will take such other action as is necessary to cause all of the Shares and
Warrant Shares to be listed or quoted on such other Trading Market as promptly
as possible.  The Company will then take all action reasonably necessary to
continue the listing and trading of its Common Shares on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.
 
4.11           Participation in Future Financing.
 
(a)           From the date hereof until the date that is the 15 month
anniversary of the Closing Date, upon any issuance by the Company or any of its
Subsidiaries of Common Shares or Common Share Equivalents for cash
consideration, Indebtedness convertible into Common Shares or Common Share
Equivalents or a combination of units hereof (a “Subsequent Financing”), subject
to this Section 4.11, each Purchaser shall have the right to participate in a
Subsequent Financing in an amount equal to the least of (i) 50% of the amount of
the Subsequent Financing, (ii) the Subscription Amount of such Purchaser
pursuant to this Agreement, and (iii) the amount of the Subsequent Financing
remaining after the exercise, or waiver, of rights under the Investor Rights
Agreements with respect to such Subsequent Financing (the “Participation
Maximum”) on the same terms, conditions and price provided for in the Subsequent
Financing, unless the Subsequent Financing is a registered public offering, in
which case the Company shall offer each Purchaser the right to participate in
such public offering when it is lawful for the Company to do so, but no
Purchaser shall be entitled to purchase any particular amount of such public
offering.
 
(b)           At least five (5) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”).  Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser.  The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the Person or Persons through or with whom
such Subsequent Financing is proposed to be effected and shall include a term
sheet or similar document relating thereto as an attachment.   
 
 
32

--------------------------------------------------------------------------------

 
 
(c)           Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after the receipt of a Subsequent
Financing that such Purchaser is willing to participate in the Subsequent
Financing (a “Notice of Acceptance”), the amount of such Purchaser’s
participation, and representing and warranting that such Purchaser has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice.  If the Company receives no such notice from a
Purchaser as of such fifth (5th) Trading Day after the receipt of a Subsequent
Financing Notice, such Purchaser shall be deemed to have notified the Company
that it does not elect to participate. 
 
(d)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after the receipt of a Subsequent Financing Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Participation Amount, then the Company may effect the
remaining portion (the “Refused Securities”) of such Participation Amount on the
terms and through the Persons set forth in the Subsequent Financing Notice. 
 
(e)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after the receipt of a Subsequent Financing Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.11 to the (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.11.
 
(f)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
herein), then each Purchaser may, at its sole option and in its sole discretion,
reduce the number or amount of the securities offered in the Subsequent
Financing (the "Offered Securities") specified in its Notice of Acceptance to an
amount that shall be not less than the number or amount of the Subsequent
Financing that such Purchaser elected to purchase multiplied by a fraction, (i)
the numerator of which shall be the number or amount of the securities issued in
the Subsequent Financing the Company actually proposes to issue, sell or
exchange (including securities in the Subsequent Financings to be issued or sold
to the Purchasers prior to such reduction) and (ii) the denominator of which
shall be the original amount of the securities offered in the Subsequent
Financing.  In the event that any Purchaser so elects to reduce the number or
amount of such securities specified in its Notice of Acceptance, the Company may
not issue, sell or exchange more than the reduced number or amount of the such
securities unless and until such securities have again been offered to the
Purchasers in accordance with terms hereof.
 
 
33

--------------------------------------------------------------------------------

 
 
(g)           The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.11, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 30 Trading Days after
the date of the initial Subsequent Financing Notice.
 
(h)           The Company and each Purchaser agree that if any Purchaser elects
to participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder or be required to consent to any amendment to
or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of such
Purchaser.
 
(i)           Notwithstanding anything to the contrary in this Section 4.11 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the fifteenth (15th) Business Day following delivery of the
Subsequent Financing Notice.  If by such fifteenth (15th) Business Day, no
public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by such Purchaser, such transaction shall be
deemed to have been abandoned and such Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.
 
(j)           Notwithstanding the foregoing, this Section 4.11 shall not apply
in respect of (i) an Exempt Issuance or (ii) an underwritten public offering
of Common Shares.
 
4.12           Subsequent Equity Sales.
 
(a)           From the date hereof until 100 days after the Closing Date,
neither the Company nor any Subsidiary shall issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any Common Shares or
Common Share Equivalents.
 
(b)           Until the earlier of (i) the two year anniversary of the Closing
Date, and (ii) the date that Shareholder Approval has been obtained, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any Common Shares or Common Share
Equivalents, at an effective price per share less than $2.23, as adjusted for
any stock dividend, stock split, stock combination, reclassification or similar
transaction.
 
(c)           From the date hereof until such time as no Purchaser holds any of
the Warrants, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Shares or Common Share Equivalents for cash consideration (or a
combination of units hereof) involving a Variable Rate Transaction.  “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional Common Shares either
(A) at a conversion price, exercise price or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
Common Shares at any time after the initial issuance of such debt or equity
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Shares or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.  Any Purchaser shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.
 
 
34

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding the foregoing, this Section 4.12 shall not apply
in respect of an Exempt Issuance, except that no Variable Rate Transaction shall
be an Exempt Issuance.
 
4.13           Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.14           Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to the initial press release as
described in Section 4.4.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
the initial press release as described in Section 4.4, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Disclosure Schedules.  Notwithstanding the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.4, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4 and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 4.4.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
4.15           Exchanges and Issues.  From the date hereof until the Purchasers
no longer hold any of the Warrants, neither the Company nor any Subsidiary shall
(i) effect an exchange of its securities pursuant to Section 3(a)(9) of the
Securities Act (other than an employee stock option exchange conducted on an
equivalent value basis or the conversion or exercise on a cashless basis of any
Common Share Equivalents as long as any Common Share Equivalents outstanding on
the date hereof are not subsequently amended or modified after the date hereof)
or (ii) issue any of its securities pursuant to Section 3(a)(10) of the
Securities Act.
 
4.16           Capital Changes.  Until the one year anniversary of the Closing
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Shares without the prior written consent of the
Purchasers holding a majority in interest of the Shares.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before March 30, 2011; provided, however, that no such termination will
affect the right of any party to sue for any breach by any other party (or
parties).
 
5.2           Fees and Expenses.  At the Closing, the Company has agreed to
reimburse (i) Alpha Capital Anstalt (“Alpha”) the non-accountable sum of $20,000
for its legal fees and expenses and (ii) Hudson Bay Master Fund Ltd. for up to
$20,000 for its actual legal fees and expenses. Accordingly, in lieu of the
foregoing payments, the aggregate amount that Alpha is to pay for the Securities
at the Closing shall be reduced by such respective amounts in lieu
thereof.  Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any exercise notice delivered by
a Purchaser), stamp taxes and other taxes and duties levied in connection with
the delivery of any Securities to the Purchasers.
 
 
36

--------------------------------------------------------------------------------

 
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, the Prospectus and the Prospectus Supplement,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
67% in interest of the Shares based on the initial Subscription Amounts
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then, in
addition to the obligations of the Company under Section 4.8, the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
 
 
37

--------------------------------------------------------------------------------

 
 
5.10           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
 
38

--------------------------------------------------------------------------------

 
 
5.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any Common Shares subject to
any such rescinded exercise notice concurrently with the return to such
Purchaser of the aggregate exercise price paid to the Company for such shares
and the restoration of such Purchaser’s right to acquire such shares pursuant to
such Purchaser’s Warrant (including, issuance of a replacement warrant
certificate evidencing such restored right).
 
5.14           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through
WS.  WS does not represent any of the Purchasers and only represents Alpha.  The
Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers.  It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.
 
 
39

--------------------------------------------------------------------------------

 
 
5.18           Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19           Saturdays, Sundays, Holidays, etc.   If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.20           Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
Common Shares in any Transaction Document shall be subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Shares that occur after the date of this
Agreement.
 
5.21           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


ALTAIR NANOTECHNOLOGIES INC.
Address for Notice:
   
By:__________________________________________
     Name: Terry Copeland
     Title: Chief Executive Officer
 
With a copy to (which shall not constitute notice):
204 Edison Way
Reno, Nevada  89502
Attn:  General Counsel
Fax: (775) 858-3731
   
Parr Brown Gee and Loveless, PC
185 South State Street, Suite 800
Salt Lake City, Utah  84111
Facsimile:  (801) 532-7750
Attn:  Bryan T. Allen
 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO ALTI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
_________________________________
 
Name of Authorized Signatory: _______________________________________________
 
Title of Authorized Signatory: ________________________________________________
 
Email Address of Authorized Signatory:_________________________________________
 
Facsimile Number of Authorized Signatory:
__________________________________________
 
Address for Notice to Purchaser:




Address for Delivery of Securities to Purchaser (if not same as address for
notice):




Subscription Amount: $_________________


Shares: _________________


Series A Warrant Shares: __________________


EIN Number: _______________________




[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Series A Warrant


[see attached]

